DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) was filed on 07/23/2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claims 14-27 are objected to because of the following informalities:  
“A blade” in Line 1 of Claims 14-20 should read “The wheel blade”.
“about a screw axis, which is offset transversely” in Line 2 of Claim 20 should read “about a screw axis, the screw axis being offset transversely”.
“a blade” in Line 2 of Claim 21 should read “the wheel blade”
“A wheel” in Line 1 of Claims 22-24 should read “The wheel”.
“said blade” in Line 3 of Claim 22 should read “said wheel blade”.
“the blade” in Lines 2-3 of Claim 23 should read “the wheel blade”.
“the intermediate blade” in Lines 3-4 of Claim 23 should read “the at least one intermediate blade”.
“the intermediate blade” in Line 2 and Line 3 of Claim 24 should read “the at least one intermediate blade”.
“a wheel” in Line 2 of Claim 25 should read “the wheel”.
“a compressor” in Claim 26 should read “the compressor”.
“A turbomachine” in Line 1 of Claim 27 should read “The turbomachine”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites the limitations "the height direction", “the skeleton of the blade”, and “the extension of the body”.  There is insufficient antecedent basis for these limitations in the claim.  Claim 13 fails to disclose a height direction, a blade skeleton, or an extension of the body prior to the recitation of these limitations.
For the purposes of compact prosecution, the recited limitations are being treated as disclosing “a height direction”, “a skeleton of the blade”, and “an extension of the body”.
Claim 15 recites the limitations "the length of the winglet" and “the length of the blade”.  There is insufficient antecedent basis for these limitations in the claim.  Claim 15 (and Claim 13, upon which Claim 15 depends) fails to disclose a length of the winglet and a length of the blade before the recitation of "the length of the winglet" and “the length of the blade”.

Claim 16 recites the limitations "the width of the winglet".  There is insufficient antecedent basis for these limitations in the claim.  Claim 16 (and Claim 13, upon which Claim 16 depends) fails to disclose a width of the winglet before the recitation of "the width of the winglet".
For the purposes of compact prosecution, “the width of the winglet" is being treated as reciting “a width of the winglet”.
Claim 17 recites the limitations "the height of the winglet" and “the height of the blade”.  There is insufficient antecedent basis for these limitations in the claim.  Claim 17 (and Claim 13, upon which Claim 17 depends) fails to disclose a height of the winglet and a height of the blade before the recitation of "the height of the winglet" and “the height of the blade”.
For the purposes of compact prosecution, “the height of the winglet" and “the height of the blade” are being treated as reciting “a height of the winglet” and “a height of the blade”.
Claim 20 recites the limitation "the centre line" in Line 3.  There is insufficient antecedent basis for this limitation in the claim.  Neither Claim 20 not Claim 13 (upon which Claim 20 depends) disclose a centre line prior to the recitation of “the centre line”.
For the purposes of compact prosecution, “the centre line” is being treated as reciting “a centre line”.
Claim 23 discloses the limitation “a primary blade” in Line 3.  However, Claim 23 depends upon Claim 21, and Claim 21 discloses “primary blades”.  It is unclear whether “a primary blade” refers to one of the primary blades disclosed in Claim 21 or to another blade separate from the primary blades of Claim 21.

Claim 24 discloses the limitation “a primary blade”.  However, Claim 24 depends upon Claim 23 (and thus Claim 21), and Claim 23 also discloses “a primary blade” while Claim 21 discloses “primary blades”.  It is unclear whether “a primary blade” in Claim 24 refers to one of the primary blades disclosed in Claim 21, to the primary blade disclosed in Claim 23, or to another blade separate from the primary blades of Claims 21 and 23.
For the purposes of compact prosecution, “a primary blade” in Claim 24 is being treated as reciting “the one of the primary blades”, thus implying that the primary blade of Claim 24 is the same as the primary blade of Claim 23.
Claims 14-16, 18-19, 21-22, and 25-27 are rejected due to their dependence upon rejected independent Claim 13.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 13-15, 18-19, and 21-26 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Neef (US Publication No: 2008/0213098).
Regarding Claim 13: Neef discloses a wheel blade (Figures 1 & 4, No. 1) for a compressor (Paragraph [0023], Lines 7-8) of a turbomachine.  The blade comprises a root (2) and a tip (4) that are spaced apart from each other in a height direction (3) of the blade 
[AltContent: arrow][AltContent: arrow][AltContent: textbox (Concave curvature oriented in a direction opposite the direction of rotation)][AltContent: textbox (Concave curvature oriented in the direction of rotation (ω))]
    PNG
    media_image1.png
    189
    214
    media_image1.png
    Greyscale



Regarding Claim 14: Neef discloses the wheel blade according to Claim 13, wherein the winglet starts at the leading edge and extends in the direction of the trailing edge (Figure 1).
Regarding Claim 15: Neef discloses the wheel blade according to Claim 13, wherein a length of the winglet in the direction of the skeleton of the blade is between 0% and 100% of a length of the blade in the direction of the skeleton of the blade (Figure 1).
Regarding Claim 18: Neef discloses the wheel blade according to Claim 13, wherein the distal end of the winglet forms an angle of between 90° and 180° with the body, according to at least one cutting plane of the body that is substantially perpendicular to the direction of the skeleton of the blade (Figure 4 shows the cross-section of the blade as cut by a plane of the body that is perpendicular to the direction of the skeleton of the blade, and the winglet (13) forms an angle of between 90° and 180° with the body).
Regarding Claim 19: Neef discloses the wheel blade according to Claim 13, wherein the winglet has a concave shape according to at least one cutting plane of the body that is substantially perpendicular to the direction of the skeleton of the blade (Figure 4, see above).
Regarding Claim 21: Neef discloses a wheel for a centrifugal compressor of a turbomachine, comprising the wheel blade according to Claim 13 (Paragraph [0036]).
Regarding Claim 22: Neef discloses the wheel according to Claim 21, comprising primary blades and intermediate blades placed between the primary blades, wherein at least one of the intermediate blades is said wheel blade (Figures 1-2).
Regarding Claim 23: Neef discloses the wheel according to Claim 21, wherein the body comprises a lower surface (6) and an upper surface (5) opposite the lower surface in a transverse direction of the blade (Figure 1), wherein the winglet is oriented 
Regarding Claim 24: Neef discloses the wheel according to Claim 23, wherein the winglet is oriented toward the upper surface (5) of the one of the primary blades adjacent to the at least one intermediate blade and in front of which is located the lower surface (6) of the at least one intermediate blade (Figures 1-2).
Regarding Claim 25: Neef discloses a centrifugal compressor for a turbomachine comprising the wheel according to Claim 21 (Paragraph [0023], Lines 7-8; Paragraph [0036]).
Regarding Claim 26: Neef discloses a turbomachine comprising the compressor according to Claim 25 (Paragraph [0002]; Paragraph [0023], Lines 7-8).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 
Claims 16, 17, and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Neef in view of Vainrub (US Patent No: 5,437,541).
Regarding Claim 16: Neef discloses the wheel blade according to Claim 13; however, Neef fails to disclose a width of the winglet in the transverse direction of the blade gradually decreasing from the leading edge to the trailing edge.
Vainrub teaches a blade (Figures 1-4) for use on a wheel (10), the blade comprising a winglet (15), wherein the width of the winglet in a transverse direction of the blade gradually decreases from a leading edge (17) to a trailing edge (18) of the blade (Figures 2 & 4; Column 2, Lines 13-15).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to make the width of the winglet of Neef, in the transverse direction of the blade, gradually decreasing from the leading edge to the trailing edge, as taught by Vainrub, for the purpose of further reducing wind resistance (Column 2, Lines 15-16).
Regarding Claim 17: Neef discloses the wheel blade according to Claim 13; however, Neef fails to disclose a height of the winglet is between 50% and 100% of a height of the blade.

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to make the winglet of Neef with a height, as taught by Vainrub, for the purpose of further reducing wind resistance (Column 2, Lines 11-12).
Neef, as modified by Vainrub, fails to disclose a height of the winglet being between 50% and 100% of a height of the blade.
However, Neef, as modified by Vainrub, does disclose reducing wind resistance by the winglet of the blade having a certain height (Vainrub: Column 2, Lines 9-12).  Therefore, the height of the winglet is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977); MPEP 2144.05(II)(B).  In this case, the recognized result is that the height of the winglet further reduced wind resistance.  Therefore, since the general conditions of the claim, i.e. the blade comprising a winglet having a certain height, were disclosed in the prior art by Neef, as modified by Vainrub, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the wheel blade disclosed by Neef, as modified by Vainrub, having a winglet with the claimed height to further reduce wind resistance.  It has been held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); MPEP 2144.05(II)(A).
Regarding Claim 27: Neef discloses the turbomachine according to Claim 26; however, Neef fails to disclose the turbomachine being a helicopter turbine engine.
Vainrub teaches a blade (Figures 1-4) for use on a wheel (10) in a turbomachine, the blade comprising a winglet (15), wherein the turbomachine is a helicopter turbine engine (Column 1, Lines 18-20).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to make the turbomachine of Neef a helicopter turbine engine, as taught by Vainrub.  Both the helicopter turbomachine of Neef and the turbomachine of Vainrub are known prior art elements, and it is known to have a blade comprising a winglet rotors for helicopter turbomachines (Vainrub: Column 1, Lines 18-20).  Therefore, it would have been obvious to substitute the helicopter turbine engine of Vainrub in for the turbomachine of Neeb, and thus, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to make the turbomachine of Neef a helicopter turbine engine, as taught by Vainrub.  
Allowable Subject Matter
Claim 20 would be allowable if rewritten to overcome the objections to the claim and the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter:  The prior art fails to disclose a wheel blade comprising a winglet as claimed, wherein the winglet has a 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L SEHN whose telephone number is (571)270-3564.  The examiner can normally be reached on M-F 8 AM-5:30 PM, every other Friday off.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on 571-272-4922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL L SEHN/Examiner, Art Unit 3745